Dismiss and Opinion Filed May 2, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01573-CR
                                       No. 05-13-01574-CR
                                       No. 05-13-01575-CR

                            ALEN BOSSE PORTILLO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-58061-S, F13-58084-S, F13-58085-S

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis
       Alen Bosse Portillo pleaded guilty to aggravated robbery and two aggravated assault with

a deadly weapon offenses. On November 7, 2013, the trial court found appellant guilty and

sentenced him to imprisonment for twenty years on the aggravated robbery and ten years on each

aggravated assault. Appellant filed timely motions for new trial and notices of appeal. The trial

court granted appellant’s motions for new trial. On December 10, 2013, the court deferred

adjudicating appellant’s guilt, placed him on community supervision for seven years, and

assessed a $2,500 fine in each case.

       No new notices of appeal were filed following the December 10, 2013 proceedings.

Therefore, we sent the parties a letter questioning our jurisdiction over the appeals and we
directed the parties to file letter briefs addressing our jurisdiction over the appeals. Appellate

counsel for appellant responded that nothing in either the clerk’s records or the electronic trial

court files maintained in the OnBase system reflects that new notices of appeal were filed.

Moreover, appellant’s trial attorney informed appellate counsel that he did not file new notices of

appeal following the December 10, 2013 hearing. Thus, counsel asserts that this Court does not

have jurisdiction over these appeals. We agree we have no jurisdiction over the appeals.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the Court’s jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       The granting of the motions for new trial restored these cases to their position before the

former trial. See TEX. R. APP. P. 21.9(b). Thus, while the notices of appeal were timely as to the

November 7, 2013 sentencing date, after the motions for new trial were granted, this Court lost

jurisdiction over the appeals, see Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.––Dallas

1996, no pet.), and the notices of appeal were no longer effective as to the subsequent

proceedings. See TEX. R. APP. P. 27.1(b) (notice of appeal not effective if filed before trial court

makes finding of guilt or receives jury verdict of guilt); MacKenzie v. State, 2014 WL 127225, at

*1–2 (Tex. App.––Houston [1st Dist.] Jan. 14, 2014, no pet.) (per curiam) (mem. op., not

designated for publication) (notice of appeal filed before motion for new trial granted not

effective as to subsequent resentencing). Therefore, appellant was required to file new notices of

appeal within thirty days after the trial court entered the orders deferring adjudication of guilt.




                                                 –2–
See TEX. R. APP. P. 26.2((a)(1) (notice of appeal due within thirty days after trial court enters

appealable order).

       Because appellant did not file new notices of appeal within thirty days after the trial court

entered the deferred adjudication orders, appellant did not legally invoke this Court’s jurisdiction

over his appeals. See Slaton, 918 S.W.2d at 210; Olivo, 918 S.W.2d at 523. Thus, the only

action this Court may take is to dismiss the appeals. See Slaton, 918 S.W.2d at 210.

       We dismiss the appeals for want of jurisdiction.



                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131573F.U05




                                                –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALEN BOSSE PORTILLO, Appellant                     On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01573-CR        V.                       Trial Court Cause No. F13-58061-S.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 2, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALEN BOSSE PORTILLO, Appellant                     On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01574-CR        V.                       Trial Court Cause No. F13-58084-S.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 2, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALEN BOSSE PORTILLO, Appellant                     On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01575-CR        V.                       Trial Court Cause No. F13-58085-S.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 2, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –6–